         Case 1:20-cr-00063-PGG Document 15 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

JOSE BRITO,                                                        20 Cr. 63 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Brito is currently detained at the Metropolitan Correctional Center. He

has moved for release on bail. (Dkt. No. 12) The Government has been directed to respond to

Defendant’s application by 12:00 p.m. on April 28, 2020. (Dkt. No. 14)

               By April 28, 2020 at 5:00 p.m., Defendant will make a submission stating

whether he consents to having his bail application decided on the papers, and waives his right to

a hearing. The Government will likewise make a submission by 5:00 p.m. on April 28, 2020

stating whether it consents to having Defendant's bail application decided on the papers.

Dated: New York, New York
       April 27, 2020
